           Case 1:20-cv-00784-BAM Document 10 Filed 07/14/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                          UNITED STATES DISTRICT COURT
 9                                 EASTERN DISTRICT OF CALIFORNIA

10

11    JEHU HAND,                                          Case No. 1:20-cv-00784-BAM (PC)
12                         Plaintiff,                     ORDER GRANTING MOTION TO
                                                          PROCEED IN FORMA PAUPERIS
13             v.
                                                          (ECF No. 9)
14    YOUNG, et al.,
                                                          ORDER DIRECTING PAYMENT OF
15                         Defendants.                    INMATE FILING FEE BY FCI MENDOTA
16

17            Plaintiff Jehu Hand (“Plaintiff”) is appearing pro se in this civil rights action pursuant to

18   Bivens v. Six Unknown Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388 (1971).

19   Currently before the Court is Plaintiff’s renewed motion to proceed in forma pauperis, filed July

20   9, 2020. (ECF No. 9.)

21            Plaintiff has made the showing required by § 1915(a) and accordingly, the request to

22   proceed in forma pauperis will be granted. Plaintiff is obligated to pay the statutory filing fee of

23   $350.00 for this action. 28 U.S.C. § 1915(b)(1). Plaintiff is obligated to make monthly payments

24   in the amount of twenty percent (20%) of the preceding month’s income credited to Plaintiff’s

25   trust account. The Warden of FCI Mendota is required to send to the Clerk of the Court payments

26   from Plaintiff’s trust account each time the amount in the account exceeds $10.00, until the

27   statutory filing fee is paid in full. 28 U.S.C. § 1915(b)(2).

28   ///
                                                          1
       Case 1:20-cv-00784-BAM Document 10 Filed 07/14/20 Page 2 of 2

 1        Accordingly, IT IS HEREBY ORDERED that:

 2              1. Plaintiff's application to proceed in forma pauperis, (ECF No. 9), is GRANTED;

 3              2. The Warden of FCI Mendota or his or her designee shall collect payments

 4        from Plaintiff’s prison trust account in an amount equal to twenty per cent (20%) of

 5        the preceding month’s income credited to the prisoner’s trust account and shall

 6        forward those payments to the Clerk of the Court each time the amount in the

 7        account exceeds $10.00, in accordance with 28 U.S.C. § 1915(b)(2), until a total of

 8        $350.00 has been collected and forwarded to the Clerk of the Court. The payments

 9        shall be clearly identified by the name and number assigned to this action;

10              3. The Clerk of the Court is directed to serve a copy of this order and a copy of

11        Plaintiff’s in forma pauperis application on the Warden of FCI Mendota, 33500 West

12        California Avenue, Mendota, California 93640; and

13              4.    The Clerk of the Court is directed to serve a copy of this order on the Financial

14        Department, U.S. District Court, Eastern District of California.

15
     IT IS SO ORDERED.
16

17     Dated:        July 14, 2020                             /s/ Barbara   A. McAuliffe             _
                                                        UNITED STATES MAGISTRATE JUDGE
18

19

20
21

22

23

24

25

26
27

28
                                                        2
